DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the insertion bevel disposed above an outer base surface and a widening disposed below the outer base surface in claim 4 and the protective layer in claim 8 the cover collar with different widths in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 12 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "essentially semicircular cross section" and “essentially formed” in claim 9 is a relative term which renders the claim indefinite.  The term "essentially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear if the cross section is semicircular or how far off from semi circular.
Claim 10 recites the limitation "the cover collar connected to the other side of the arch area" and “the average” in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.
The term "essentially flush" in claim 12 is a relative term which renders the claim indefinite.  The term "essentially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the It is unclear if the tubes are flush or not.
Regarding claims 19-20, the phrase "such that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-4, 8, 9, 11, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shinhama (US Publication No.: 2007/0074860) in view of Saumweber et al. (US Publication No.: 2010/0038063 hereinafter “Saumwber”) and further in view of Girmscheid et al. (US Publication No.: 2016/0282062 hereinafter “Girmscheid”).
With respect to claims 1-4 and 11, Shinhama discloses a heat exchanger for a vehicle (Para 0033) comprising a plurality of flat tubes disposed spaced apart form one another (as per claim 11)(Fig. 1, flat tubes 5) a collector tube for a heat exchanger  that fluidcally connects the tubes to one another (Figs. 3-4) having at least one flat tube (Fig. 1, flat tubes 5), comprising: a base and a cover (Fig. 4, base 8 and cover 9): the arranged opposite the base (Fig. 4): the base and the cover defining a longitudinal duct (Fig. 3-4, duct between 8 and 9); the base including at least one passage having an opening configured to accommodate the at least one flat tube of the heat exchanger (Fig. 4, openings 4); the opening having at least one wide edge and at least one narrow edge (Fig. 4, 4 has a wide and narrow edge).
Shinhama does not disclose wherein the at least one passage includes a collar extending away from the longitudinal duct (as per claim 1) wherein a first subarea of the 
Saumweber teaches a collar on a collector tube that extends away from the interior duct (Figs. 2-9) that has a first subarea that tapers towards the duct (Figs. 3-4 and Para 0013 and 0017) a second subarea of the opening widens towards the longitudinal duct (Figs. 3-4), the second subarea of the opening disposed between the first subarea of the opening and the longitudinal duct (Figs. 3-4) and the opening has an insertion bevel (Figs. 2-4) and a widening (Figs. 3-4, widening at X). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the collars of Shinhama to extend outward from the duct and to be tapered as taught by Saumweber to have a bendable collar that increases the strength and bearing surface (Para 0017).
Shinhama does not disclose the longitudinal duct having, in a cross section, a diameter that is smaller than the at least one wide edge of the opening.
Girmscheid teaches a collector duct having a cross section diameter that is smaller than a wide edge of an opening in the collector (Para 0032 and Fig. 2a, diameter d is smaller than b at opening 5’). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the duct of Shinhama to be smaller than a wide edge of the opening as taught by Girmscheid to 
With respect to claim 8, Shinhama, Saumweber and Girmscheid teach the collector tube according to claim 1 as discussed above. Shinhama also discloses wherein the base has an outer base surface, and wherein which a protective layer is disposed on at least a portion of the outer base surface (Para 0057, cladding layer).
With respect to claims 9 and 17, Shinhama, Saumweber and Girmscheid teach the collector tube according to claim 1 as discussed above. Shinhama does not disclose the longitudinal duct has an essentially semicircular cross section including an arch area and a base arch area is essentially formed by the a cover having a cover collar width connected to each side of the arch area base area is essentially formed by the base the base includes a base having a predetermined material thickness;, and a sum L of the cover collar width and the material thickness ofthe base collar with a predetermined base width B of the base between L1 =  ((b-11mm)/2)-1 mm and L2= ((B-11mm)/2)+1mm (as per claim 9) and a difference between the diameter of the longitudinalduct and a length of the at least one wide edge of the opening is larger than twice a material thickness of at least one of the base and the cover (as per claim 17).
Girmscheid teaches the longitudinal duct is semicircular cross section (Fig. 2a) and that the thickness of the base can vary depending upon the size of the diameter to be able to withstand the amount of pressure within the tube (Para 0051-0052 & 0059-0060). Therefore, the thickness is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the thickness can vary depending upon the diameter of the tube and the amount of 
With respect to claim 12, Shinhama, Saumweber, Girmscheid and Duerr teach the collector tube according to claim 11 as discussed above. Shinhama also discloses the base is structured essentially flat (Fig. 4, 8 is flat); the plurality of flat tubes are arranged in the at least one passage of the at least one collector tube (Fig. 2, tubes 5 are in the tube) and a plurality of front edges of the plurality of flat tubes are essentially flush with the base (Fig. 2, tubes 5 are “essentially flush” with the base).
Claims 5-7, 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shinhama (US Publication No.: 2007/0074860) in view of Saumweber et al. (US Publication No.: 2010/0038063 hereinafter “Saumwber”), Girmscheid et al. (US Publication No.: 2016/0282062 hereinafter “Girmscheid”) and further in view of Duerr et al. (US Publication No.: 2015/0354900 hereinafter “Duerr”).
With respect to claims 5-6, Shinhama, Saumweber and Girmscheid teach the collector tube according to claim 1 as discussed above. Shinhama does not disclose the cover includes at least one cover collar; and in areas disposed opposite the at least one passage base the at least one cover includes at least one depression extending away from the longitudinal duct (as per claim 5) and the at least one passage includes 
Duerr teaches a cover (Fig. 7, 16) that has a collar (25) and depressions on the collar that extend away from the duct (26) and the collector tube has two longitudinal passages. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the cover of Shinhama with the collar and depressions and the two passages in the collector tube as taught by Duerr to aid in securing the cover to the bottom plate (Para 0070) and to have an inlet and outlet passage at the top of the heat exchanger.
It is noted that claim 6 contains a product by process limitation (i.e. reinforcing bead) and that the product by process limitation does not limit the claim to recite the step, just the structure obtained by performing the step. Further, in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
With respect to claim 7, Shinhama, Saumweber, Girmscheid and Duerr teach the collector tube according to claim 5 as discussed above. Shinhama also discloses at least one separating element (Fig. 10, D1) is disposed between the cover and the base (Fig. 2, D1); the at least one separating element includes at least one separating wall and at least one holding arm (Fig. 4, D1 has a wall and holding arm 
With respect to claims 13-16, Shinhama, Saumweber and Girmscheid teach the collector tube according to claim 1 as discussed above. Shinhama also discloses the cover has an inner cover surface facing toward the base (Fig. 4, inner surface of 9), and at least one arch subarea and the at least one arch subarea is disposed space apart from the base and at least partially delimits the longitudinal duct (Inner cover of 9 is an arch).
Shinhama does not disclose the inner cover surface including at least one contact subarea; the at least one contact subarea contacts an inner base surface of the base facing the cover (as per claim 13) wherein: the at least one contact subarea includes at least two contact subareas, the at least one subarchrea extending between and connecting the at least two contact subareas; and the diameter of the longitudinal duct is defined by the distance between the at least two contact subareas (as per claim 14) wherein: a portion of the cover defining the at least one arch subarea is curved away from the base; and a portion of the base defining a base subarea disposed spaced apart from the at least one archsubarea is curved at least one of away from and toward the cover (as per claim 15) wherein the base subarea has at least one curvature radius that is larger than a smallest curvature radius of the at least one arch subarea (as per claim 16).
Duerr teaches a cover that has an inner cover surface that contacts an inner base surface and has two contact subareas and one archsubarea and the arch sub 
With respect to claim 18, Shinhama, Saumweber and Girmscheid teach the collector tube according to claim 1 as discussed above. Shinhama does not discloses the cover includes at least one cover collar via which the cover contacts the base; the at least one cover collar including at least one embossed depression; and the portion of the at least one cover collar including the at least one depression and the basedefine a transverse duct extending transversely to the longitudinal duct.
Duerr teaches a cover that has a collar that contacts the base and has at least one embossed depression (Fig. 7, cover collar 25 has depressions 26) and a portion of the cover collar is transverse to the duct (Fig. 7, 25 extends away from the duct). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the cover of Shinhama with the cover collar with the depressions as taught by Duerr to aid in aligning the cover and base and for ease of manufacturing.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Duerr et al. (US Publication No.: 2015/0354900 hereinafter “Duerr”) in view of Girmscheid et al. (US Publication No.: 2016/0282062 hereinafter “Girmscheid”). 
With respect to claim 19, Duerr discloses a collector tube for a heat exchanger (Figs. 7-8) having at least one flat tube (12), comprising a base (Fig. 3, 15) and a cover arranged opposite the base (cover 16) such that the base and the cover define alongitudinal duct (duct in 17 and 18); a separating element arranged between the base and the cover (Fig. 7, 25), the separating element having a contour corresponding to a cross sectional contour of the longitudinal duct such that the separating element divides the longitudinal duct into fluid-tight segments (Fig. 7, segments 25 between 26); the base including at least one passage having an opening configured to accommodate the atleast one flat tube of the heat exchanger (Fig. 4, opening in 14) , the opening having at least one wide edge and at least one narrow edge (Fig. 4, 14 is narrower further from the base plate); and wherein the base includes a collar surrounding the opening and protruding from the base away from the longitudinal duct (14).
Duerr does not disclose a cross section of the longitudinal duct having a diameter that is smaller than a length of the at least one wide edge of the opening.
Girmscheid teaches a collector duct having a cross section diameter that is smaller than a wide edge of an opening in the collector (Para 0032 and Fig. 2a, diameter d is smaller than b at opening 5’). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the duct of 
With respect to claim 20, Duerr and Gromscheid teach the collector tube of claim 19 as discussed above. Duerr also discloses a separating wall of the separating element includes a plurality of elevations (Fig. 7, 26); and at least one elevation of the plurality of elevations is curved in an opposite direction than at least one other elevation of the plurality of elevations (Fig. 7, multiple elevations 26 all spaced apart and pointing in different directions).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431.  The examiner can normally be reached on 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763